DETAILED ACTION
	This action is in response to application filed on August 10, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on July 07, 2020 has been considered by the examiner.

Drawings
	The drawings were received on August 10, 2020.  These drawings are accepted.

Allowable Subject Matter
	Claims 1-12 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claims 1 and 8 are allowable among other elements and details, but for at least the reason, “a first shift switch provided in an electrical path that connects the first neutral point of the first multi-phase coil to a lower potential side of the DC power supply;
a second shift switch provided in an electrical path that connects the second neutral point of the second multi-phase coil to a higher potential side of the DC power supply;
a first energization controller configured to control energization of the first and second multi-phase coils by turning on and off, for each of the phase windings of the first and second multi-phase coils, the corresponding upper-arm and lower-arm switches in a complementary manner for a same energization period while keeping both the first and second shift switches in an OFF state”


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  HOSOKAWA (US 20180309387) deals with an inverter converting DC power to AC power and outputting the AC power to first and second voltage terminals of a connection terminal unit; and switches RC, multiphase driving system having a rotary electric machine that includes a plurality of groups of multiphase armature windings, and a driving method for the rotary electric machine, Fujii et al (US 20170117834) deals with a control apparatus for a rotating electric machine that controls a synchronous rotating electric machine. In particular, the present disclosure relates to detection of a rotation angle of a rotor , and Suzuki (US 20160248350) deals with A power converter that .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846